Citation Nr: 0409455	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disability as secondary to service-connected non-
Hodgkin's lymphoma and/or diabetes mellitus.

2.  Propriety of reduction of evaluation of non-Hodgkin's 
lymphoma from 100 percent to non-compensable.

3.  Entitlement to an increased evaluation for non-Hodgkin's 
lymphoma.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


REMAND

In a rating decision in October 1999 the RO granted 
entitlement to service connection for non-Hodgkin's lymphoma 
and assigned a 100 percent evaluation.  38 C.F.R. § 4.117, 
Diagnostic Code 7715 (2003) provides that an evaluation of 
100 percent is warranted for non-Hodgkin's lymphoma with 
active disease or during a treatment phase, and, further 
provides that six months after discontinuance of such 
treatment the appropriate disability rating shall be 
determined by mandatory VA examination based on local 
recurrence or metastasis, or, if absent, based on residuals.  
In the October 2001 rating decision, the RO reduced the 
evaluation of non-Hodgkin's lymphoma from 100 percent to non-
compensable on the basis that the disease was in remission 
and there were no residuals.  The veteran argues that, in 
fact, he experiences current residuals warranting assignment 
of a compensable rating.  In particular, the veteran 
complains of weakness and fatigue that he believes are 
attributable to the chemotherapy treatment which he received 
for non-Hodgkin's lymphoma.  

The veteran is also service-connected for Type II diabetes 
mellitus.  He has been diagnosed with hypertension and heart 
disability and asserts that such are secondary to non-
Hodgkin's lymphoma and the treatment for that disease, or, 
secondary to his service-connected diabetes mellitus.  In a 
March 2002 letter to a Member of Congress, the veteran 
contended that he had symptoms which had been made worse by 
chemotherapy for non-Hodgkin's lymphoma and by his still-
present non-Hodgkin's lymphoma.  He also contended that his 
heart disease had been worsened by chemotherapy for non-
Hodgkin's lymphoma and by the still-present non-Hodgkin's 
lymphoma.  Service connection is warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

The claims file contains the opinion of a VA physician's 
assistant, dated in September 2001.  The physician's 
assistant opined the veteran's congestive heart failure was 
not secondary to treatment for non-Hodgkin's lymphoma; the 
likely etiology of the veteran's congestive heart failure was 
a combination of hypertension and excessive alcohol intake; 
and, it was unlikely that congestive heart failure or 
hypertension was related to non-Hodgkin's lymphoma or to 
diabetes, as congestive heart failure and hypertension had 
ante-dated the diagnoses of non-Hodgkin's lymphoma and 
diabetes mellitus.  The physician's assistant did not have 
benefit of review of the claims file in offering such 
opinion.  The September 2001 VA opinion does not address 
whether the veteran's service-connected disabilities resulted 
in aggravation (a worsening in the underlying severity) of 
hypertension or any heart disability.  Nor did that opinion 
address whether the veteran's claimed weakness, fatigability, 
shortness of breath, etc., resulting in restriction of 
activities were related to his non-Hodgkin's lymphoma.  

In November 2001, the veteran's private cardiologist reported 
that, "[The veteran] also has hypertension and diabetes 
mellitus, which can contribute to the progression of his 
coronary artery disease."  Also, in August 2003, a private 
physician, who stated that he is a disability examiner, 
reported that, after reviewing the veteran's medical records 
and interviewing him, he was of the opinion that the 
veteran's congestive heart failure, symptoms of which 
developed in late 1999, may have been due to the chemotherapy 
which the veteran received as treatment for non-Hodgkin's 
lymphoma.  The private physician cited to textbook 
information to the effect that Type II diabetes mellitus is a 
known cause of small vessel coronary artery disease, which 
may lead to cardiomyopathy.  He also expressed the belief 
that the veteran's current symptoms of extreme fatigue, 
lassitude, excessive sleepiness, and markedly reduced 
exercise tolerance were due primarily to the lymphoma and to 
the chemotherapy which was used for its treatment.  It is 
unclear whether these physicians had benefit of review of the 
veteran's entire medical history in arriving at the cited 
conclusions.

Based on the above, the Board finds that the current evidence 
lacks clarity and that further examinations and opinions on 
the questions of whether the veteran currently has residuals 
of non-Hodgkin's lymphoma and whether any service-connected 
disability caused or worsened the severity of hypertension or 
heart disease are necessary to this appeal.  See 
38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  VA should review the claims file and 
undertake any notification action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); see also 38 C.F.R. § 3.159(b) 
(2003), consistent with all governing 
legal authority.  Such action should, in 
any case, include informing the veteran 
of the nature of the evidence needed to 
substantiate each of the claims on 
appeal, to include as specifically 
pertains to direct and secondary service 
connection, the propriety of rating 
reductions, and, the criteria governing 
entitlement to an increased rating for 
non-Hodgkin's lymphoma and/or residuals 
thereof.  The RO should advise the 
veteran as to whether he himself should 
submit the evidence or whether VA will 
obtain and associate such evidence with 
the claims file on the veteran's behalf.  
The RO should afford the veteran and his 
representative an opportunity to respond 
to the VCAA notice and evidence request 
and then take all appropriate steps to 
assist the veteran in obtaining 
identified evidence for association with 
the claims file.

2.  After any additionally-identified 
evidence is associated with the claims 
file the RO should arrange for the 
veteran to undergo a VA examination by a 
specialist in cardiology.  The examiner 
must review the veteran's medical records 
in the claims file.  The examiner should 
respond to the following:

	a.  Did the veteran's service-
connected non-Hodgkin's lymphoma or 
chemotherapy for non-Hodgkin's lymphoma, 
or the veteran's service-connected Type 
II diabetes mellitus cause hypertension 
and/or any diagnosed heart disability?  

	b.  Did the veteran's service-
connected non-Hodgkin's lymphoma or 
chemotherapy for non-Hodgkin's lymphoma, 
or the veteran's service-connected Type 
II diabetes mellitus result in any 
increase in the underlying severity of 
hypertension and/or any diagnosed heart 
disability?
	
For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.



	c.  In the event that the examiner 
finds that non-Hodgkin's lymphoma, 
chemotherapy for non-Hodgkin's lymphoma, 
or Type II diabetes mellitus did not 
cause but made hypertension and/or a 
heart disability worse, the examiner 
should identify, to the extent possible, 
the following the baseline manifestations 
which are due to the effects of non-
service connected hypertension and heart 
disease and the increased manifestations 
which, in the examiner's opinion, are due 
to non-Hodgkin's lymphoma or chemotherapy 
for that disease or are due to Type II 
diabetes mellitus.

A rationale for all conclusions reached 
should be provided.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with the appropriate training 
and expertise to determine a) whether or 
not the veteran's diagnosed non-Hodgkin's 
lymphoma remains in remission and b) 
whether the veteran currently has any 
identifiable residuals of non-Hodgkin's 
lymphoma or residuals from chemotherapy 
for non-Hodgkin's lymphoma.  The examiner 
must review the veteran's medical records 
in the claims file and his March 2002 
statement in which he claims to have 
residual symptoms and effects of non-
Hodgkin's lymphoma and chemotherapy for 
such disease.  A statement identifying 
all existing residuals attributable to 
non-Hodgkin's lymphoma or treatment 
therefor and the rationale for all 
conclusions reached should be provided in 
the completed examination report.



4.  After all indicated notification and 
development has been satisfactorily 
completed, the RO should readjudicate the 
veteran's claims based on a consideration 
of all of the evidence of record.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


